Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 8/3/2021 is acknowledged.  The traversal is on the ground(s) that the species B and J should in included with the elected species.  In response, the examiner agrees that they are close enough related that they will be considered together.
Claims 4-5 and 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Applicant indicates that claim 5 should be included with the elected species but, claim 5 defines a carriage bolt and the hex head disclosed in the elected species is not included in a carriage bolt.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In regards to claim 4, the “indent” is unclear.  The only “indent” found in the disclosure is associated with the head (at 114 and 214) there is no discussion of an indent within the recess at the tip nor is there anything shown which could be considered an indent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 7,588,402).  Chuang discloses a fastener comprising head with integrated washer (413); a tip (414) opposite the head including a hex recess (415) to engage a drill bit (42); and a threaded shank (41) connecting the head and tip.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser (US 4,900,208).  Kaiser discloses a fastener comprising head with an integrated washer (26) including radially .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Chuang as applied to claim 1 above, and further in view of Walker (US 8,376,678).  Walker discloses a recess (61) at the end of a fastener for receiving a drill bit (58) and Walker discloses the recess to include an indent (at 64) to retain the drill bit.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the hex recess of Chuang with an indent as disclosed in Walker for the same reason, namely so as to retain the drill bit in the recess.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677